Citation Nr: 1633449	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include general anxiety disorder and insomnia.


REPRESENTATION

The Veteran is represented by:  American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1985 to October 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In the Veteran's April 2013 substantive appeal, VA Form 9, he specifically restricted his appeal to the issue of entitlement to service connection for general anxiety disorder, to include insomnia.  Thus, the issue of entitlement to service connection for residuals status-post enlarged prostate surgery, with bladder infection, is not on appeal before the Board.


REMAND

A November 2012 VA examination report, diagnosed generalized anxiety disorder.  The examiner commented that the Veteran's insomnia, reported and treated during active service, appeared to have been a symptom of generalized anxiety disorder.  However, the November 2012 VA examination report did not contain an opinion as to whether the Veteran's generalized anxiety disorder or insomnia were related to active service.  Accordingly, a new VA opinion is necessary to determine the etiology of the Veteran's generalized anxiety disorder and insomnia.  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain the Veteran's VA treatment records related to a psychiatric disorder, to include generalized anxiety disorder and insomnia.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Upon completion of the above development, a medical opinion must be obtained from an appropriate physician to determine whether a psychiatric disorder is related to the Veteran's military service.  If the physician determines that another examination is necessary, then one must be afforded the Veteran.  The electronic claims file must be made available to the physician, and the physician must specify in the report that these records have been reviewed.  

After a review of the evidence of record, the examiner must state whether any currently or previously diagnosed psychiatric disorder, to include generalized anxiety disorder and insomnia, is related to the Veteran's active duty service.  The physician must provide an opinion as to whether the insomnia shown during active service was a separate and distinct disorder or a symptom of a psychiatric disorder, to include generalized anxiety disorder.  If the Veteran had primary insomnia during active service, the physician must provide an opinion as to whether any previously or currently diagnosed insomnia related to his insomnia during active service.  If the Veteran's insomnia during active service was a symptom of a psychiatric disorder, the physician must provide an opinion as to whether any previously or currently diagnosed psychiatric disorder, to include generalized anxiety disorder related to his insomnia during active service.    

The physician must provide a complete rationale for all opinions expressed.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  The physician must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.

3. The RO must review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




